      Case 15-31770 Document 50 Filed in TXSB on 01/04/19 Page 1 of 42



                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION


IN RE:                                §
PORTER DEVELOPMENT                    §       CASE NO. 15-31305-H5-7
PARTNERS, LLC                         §
WB MURPHY ROAD                        §       CASE NO. 15-31307-H5-7
DEVELOPMENT, LLC                      §
WB REAL ESTATE                        §       CASE NO. 15-31770-H5-7
HOLDINGS, LLC                         §
WALLACE BAJJALI                       §       CASE NO. 15-31772-H5-7
INVESTMENT FUND II, LP                §
   DEBTORS                            §         CHAPTER 7

______________________________________________________________________________

            TRUSTEE'S MOTION FOR SUMMARY JUDGMENT ON
            THE OMNIBUS OBJECTIONS TO INVESTORS’ CLAIMS

______________________________________________________________________________




                                          1
       Case 15-31770 Document 50 Filed in TXSB on 01/04/19 Page 2 of 42



                                TABLE OF CONTENTS


I.     SUMMARY OF ARGUMENT                                                             8

II.    STATEMENT OF THE NATURE AND STAGE OF THE PROCEEDING                            10

III.   STATEMENT OF THE ISSUE AND THE STANDARD                                        10

IV.    UNDISPUTED FACTS IN ELLISOR CLAIMANTS’ PLEADINGS                               10

V.     BACKGROUND OF ELLISOR CLAIMANTS’ INVESTMENTS IN FUND II12

       A.    Formation of Fund II by Wallace and Bajjali                               12

       B.    Investors Provided Opportunity to Cancel Subscription in Fund II          13

       C.    U.S. Economic Financial Crisis (2008 – 2010 Great Recession)              15

       D.    Effects of National Economic Downturn - Houston’s Real Estate Market 17

       E.    Wallace and Bajjali Consolidate Real Estate Holdings to Survive Crisis    18

       F.    Post-Merger Operating Loan Advanced to WB Holdings by Bryan Stanley 21

       G.    Wallace and Bajjali Make Plans for Initial Public Offering                 22

       H.    Events Leading up to and Commencement of Debtors’ and Related Debtors23
       Bankruptcy Proceedings

VI.    SEC ENFORCEMENT ACTION AND SALE OF BIZRADIO ASSETS                               24

       A.    Ellisor Claimants as BizRadio Noteholders Representation in SEC’s 2009 24
       Enforcement Action

       B.    Ellisor Claimants Object to Receiver’s Sale of BizRadio Assets             25

       C.    Ellisor Claimants Object to Receiver’s Settlement - Wallace Bajjali Parties 26

       D.    SEC’s Related Action against Wallace Bajjali Principals                    28



                                                 2
       Case 15-31770 Document 50 Filed in TXSB on 01/04/19 Page 3 of 42



VII.   ELLISOR CLAIMANTS’ PROSECUTION OF STATE COURT LITIGATION

       A.   Ellisor Claimants’ 2012 Lawsuit Against Wallace and Bajjali            29

       B.   Ellisor Claimants 2014 Lawsuit Against Wallace and Bajjali             30

VIII. TRUSTEE’S ADMINISTRATION OF BANKRUPTCY ESTATES                               31

IX.    TRUSTEE’S GROUNDS FOR SUMMARY JUDGMENT                                      33

       A.   Ellisor Claimants’ Claims are Barred by Relevant Statute of Limitations 33

       B.   Claims of Ellisor Claimants were not Tolled against Murphy and Porter 38

       C.   Ellisor Claimants’ Claims must be Subordinated Pursuant to 11USC 510 39

X.     CONCLUSION                                                                  41




                                              3
       Case 15-31770 Document 50 Filed in TXSB on 01/04/19 Page 4 of 42



                    INDEX OF SUMMARY JUDGMENT EVIDENCE

       Lowell T. Cage, Trustee relies upon and hereby incorporates by reference the following
evidence, attached to the Declaration of Theresa Mobley in support of his Motion for Summary
Judgment:

Exhibit 1     An article entitled “Timeline: A dozen key dates in the demise of Bear Stearns”,
              reported in Reuters dated March 17, 2008

Exhibit 2     An article entitled “Lehman Files for Bankruptcy; Merrill Is Sold”, by Andrew
              Ross Sorkin and reported in The New York Times Dated September 14, 2008

Exhibit 3     An article entitled “A.I.G.’s $85 Billion Government Bailout”, by Dealbook and
              reported in The New York Times Dated September 17, 2008

Exhibit 4     An article entitled “Lehman files Chapter 11 bankruptcy, trying to sell assets”,
              by Adam Shell, Matt Krantz, Sue Kirchhoff, John Waggoner, Kathy Chu and
              USA Today

Exhibit 5     An article entitled “Bush signs $700 billion financial bailout bill”, published by
              M. Alex Johnson, Reporter msnbc.com dated October 3, 2008

Exhibit 6     An article entitled “Citi dodges bullet”, published by Davis Elllis,
              CNNMoney.com staff writer, dated November 24, 2008

Exhibit 7     An article entitled, “Pirate of the Airwaves?”, published by The Houston
              Chronicle, dated November 19, 2009

Exhibit 8     An article entitled, “SEC Sues Missouri City Businessman”, published by The
              Fort Bend Independent, dated December 9, 2009

Exhibit 9     Excerpts from the testimony of Bryan Stanley at the hearing on Motion to Lift
              Stay held by the Court on March 19, 2018

Exhibit 10    Secured Promissory Note dated December 2, 2010

Exhibit 11    Pledge Agreement” dated December 2, 2010

Exhibit 12    UCC Financing Statement” Filed by David B. Giles, Filing Number 15-
              0009634553, Filing Date 03/31/2015 and Document Number: 599123850002
              Filed with the Texas Secretary of State



                                                    4
       Case 15-31770 Document 50 Filed in TXSB on 01/04/19 Page 5 of 42



Exhibit 13   Proof of Claim No. 2 filed by Bryan Stanley in WB Holdings’ case and dated
             August 13, 2015

Exhibit 14   Complaint filed in Securities and Exchange Commission v. Albert Fase Kaleta
             and Kaleta Capital Management, Inc., and Business Radio Network, L.P., et al.,
             Case No. 4:09-cv-03674 (S.D. Tex.) dated November 13, 2009

Exhibit 15   District Court Civil Docket for Case No. 4:09-cv-03674 Securities and Exchange
             Commission v. Kaleta et al

Exhibit 16   Receiver’s Motion for Entry of Orders (I) Approving Bidding Procedures and
             Notice for the Sale of Radio Station Assets, (II) Approving Sale of Radio Station
             Assets Free and Clear of All Liens, Claims, Encumbrances and Other Interests,
             and (III) Approving Compromise of Controversies and Partial Distribution of Sale
             Proceeds

Exhibit 17   Investors’ Objection to Sale of Radio Station Assets and Motion for Continuance
             of Confirmation Hearing filed in Securities and Exchange Commission v. Albert
             Fase Kaleta and Kaleta Capital Management, Inc., and Business Radio Network,
             L.P., et al., No. 4:09-cv-3674 (S.D. Tex.).

Exhibit 18   District Court Memorandum and Order entered in Securities and Exchange
             Commission v. Albert Fase Kaleta and Kaleta Capital Management, Inc., and
             Business Radio Network, L.P., et al., No. 4:09-cv-3674 (S.D. Tex.) dated
             December 2, 2011.

Exhibit 19   Receiver’s Motion for Order Approving Proposed Settlement and for Ancillary
             Orders filed in Securities and Exchange Commission v. Albert Fase Kaleta and
             Kaleta Capital Management, Inc., and Business Radio Network, L.P., et al., No.
             4:09-cv-3674 (S.D. Tex.) dated September 12, 2011.

Exhibit 20   Objection to Receiver’s Motion for Order Approving Proposed Settlement and for
             Ancillary Orders filed in Securities and Exchange Commission v. Albert Fase
             Kaleta and Kaleta Capital Management, Inc., and Business Radio Network, L.P.,
             et al., No. 4:09-cv-3674 (S.D. Tex.).

Exhibit 21   District Court Memorandum and Order entered in Securities and Exchange
             Commission v. Albert Fase Kaleta and Kaleta Capital Management, Inc., and
             Business Radio Network, L.P., et al., No. 4:09-cv-3674 (S.D. Tex.) dated
             February 7, 2012.




                                                 5
       Case 15-31770 Document 50 Filed in TXSB on 01/04/19 Page 6 of 42



Exhibit 22   District Court Order Approving Settlement and Entering Final Bar Order and
             Injunction filed in Securities and Exchange Commission v. Albert Fase Kaleta
             and Kaleta Capital Management, Inc., and Business Radio Network, L.P., et al.,
             No. 4:09-cv-3674 (S.D. Tex.) signed by Judge Nancy F. Atlas on August 1, 2012.

Exhibit 23   District Court Civil Docket for Case #: 4:11-cv-01932 filed in Securities and
             Exchange Commission v. David Gordon Wallace, Jr. and Costa Bajjali., et al.,
             (S.D. Tex.).

Exhibit 24   Complaint filed in Securities and Exchange Commission v. David Gordon
             Wallace, Jr. and Costa Bajjali., et al., Case No. 4:11-cv-1932 (S.D. Tex.) dated
             May 20, 2011

Exhibit 25   Agreed Final Judgment as to Defendant David Wallace filed in Securities and
             Exchange Commission v. David Gordon Wallace, Jr. and Costa Bajjali., et al.,,
             Case #: 4:11-cv-01932 (S.D. Tex.) dated May 24, 2011

Exhibit 26   Agreed Final Judgment as to Defendant Costa Bajjali filed in Securities and
             Exchange Commission v. David Gordon Wallace, Jr. and Costa Bajjali., et al.,,
             Case #: 4:11-cv-01932 (S.D. Tex.) dated May 24, 2011.

Exhibit 27   Case History in Ellisor, Ronald vs. Wallace, David G., Cause No. 2012-01447
             (Harris Cnty. Dist. Ct.)

Exhibit 28   Plaintiffs Original Petition. in Ellisor, Ronald, et al. vs. Wallace, David G., et al.
             Cause No. 2012-01447 (Harris Cnty. Dist. Ct.)

Exhibit 29   “Tolling Agreements”

Exhibit 30   Case History in Ellisor, Ronald vs. Frishberg, Daniel., Cause No. 2014-36580
             (Harris Cnty. Dist. Ct.)

Exhibit 31   Plaintiffs and Intervenors’ Eighth Amended Petition. in Ellisor, Ronald, et al. vs.
             Frishberg, Daniel, et al. Cause No. 2014-36580 (Harris Cnty. Dist. Ct.).




                                                    6
        Case 15-31770 Document 50 Filed in TXSB on 01/04/19 Page 7 of 42



       In addition, the Trustee relies upon and hereby incorporates by reference the following

exhibits, attached to the Affidavit of Costa Bajjali:

Exhibit 1-     Chart of Organizational Structure of Fund II (2006) (“Fund II Organization Chart
               2006”)

Exhibit -2    Wallace Bajjali Investment Fund II, L.P. New Offering of Class A Units and
Notice of Right to Rescind Subscription dated May 24, 2007 (“Right to Rescind Letter”)

Exhibit -3      Confidential Private Placement Memorandum of Wallace Bajjali Investment Fund
II, L.P. dated November 28, 2006 (the “Fund II PPM”)

Exhibit 4     Wallace Bajjali Investment Fund II, L.P. Subscription Agreement (the “Fund II
Subscription Agreement

Exhibit 5 -    Advisory Letter dated March 6, 2009, advising investors of proposed merger of
               Affiliated Funds into WB Holdings (the “Fund Consolidation Letter”)

Exhibit 6 -    Contribution Agreement dated May 9, 2009, with Affiliated Funds and WB
               Holdings (the “Contribution Agreement”)

Exhibit 7      Appraisal Consulting Assignment by Patrick O’Connor & Associated LP effective
               April 17, 2009 (the “O’Connor Appraisal”)

Exhibit-8      2009 Organization Chart – WB Real Estate Holdings, LLC (“Fund II –
               Organization Chart 2009)

Exhibit-9      WB Holdings 3rd Quarter 2010 Report to Investors (“WB Holdings 2010
               Quarterly Report”)

Exhibit 10     Letters to Investors regarding Wallace Bajjali IPO (the “Investor IPO Letters”)


       In addition, the Trustee relies upon and hereby incorporates by reference Exhibit 1 –

Cross Expert Report, attached to the Affidavit of Loretta Cross:

       In addition, the Trustee relies upon and hereby incorporates by reference Exhibit 1 –

Torzewski Expert Report, attached to the Affidavit of Joseph Torzewski:

       In addition, the Trustee relies upon and hereby incorporates by reference his Affidavit.
                                                        7
        Case 15-31770 Document 50 Filed in TXSB on 01/04/19 Page 8 of 42



TO THE HONORABLE EDUARDO RODRIQUEZ, UNITED STATES BANKRUPTCY JUDGE:

       Comes now Lowell T. Cage, Trustee ("Trustee") of the bankruptcy estates of Porter

Development Partners LLC (“Porter”), WB Murphy Road Development LLC (“Murphy Road”), WB

Real Estate Holdings LLC (“WB Holdings”), and Wallace Bajjali Investment Fund II LP (“Fund II”),

(collectively the “Debtors”) and Creekmont GP, Creekmont LP, Lakecrest, Riata, Replacement,

Sanctuary GP, Chancel GP, WB 2610, Meadow Crest GP, Meadow Crest LP, Morton GP, Morton

LP, Substitute GP, West Houston, PPP Management, WBIF, WB Investment Fund II, and US Public

– Fund I (collectively the “Related Debtors”), in the above-entitled and numbered bankruptcy cases

to move this Court, pursuant to Fed.R.Civ.P. 56, for an order granting summary judgment in his

favor and against the investors who have asserted unsecured claims and who are identified in the

Trustee’s Omnibus Objections to Investors’ Claims filed in this proceeding (collectively the “Ellisor

Claimants@), and would respectfully show this Court as follows:

                                                I.

                                 SUMMARY OF ARGUMENT

       The claims of the Ellisor Claimants against Murphy Road and Porter are time-barred. The

Ellisor Claimants are investors who made “investments” in one of the Debtors -- Fund II – and who

allege they are owed monies by Debtors as “creditors” in the amounts of their “investments” based

on the alleged negligence, breach of fiduciary duties by the Debtors’ principals and managers,

violation of the Securities Act, and fraud based on the merger and consolidation of Fund I, Fund II,

and the LFW Fund (collectively the “Affiliated Funds”) into WB Holdings on or about May26, 2009

(the “Merger”). (See, Schedule of Claims filed by the Ellisor Claimants which is attached as Exhibit

A to the Trustees Omnibus Objections to Claims)

                                                     8
        Case 15-31770 Document 50 Filed in TXSB on 01/04/19 Page 9 of 42



         Limitations on the claims of the Ellisor Claimants are governed by the applicable two, three,

and four-year statutes of limitations. As the Texas courts have explained, strict adherence to

applicable statutes of limitations “help[s] ensure that the search for truth is not impaired by stale

evidence or the loss of evidence, and that defendants are guaranteed a point of repose for past deeds

after a reasonable period.” Childs v. Haussecker, 974, SW.2d 31, 38-39 (Tex. 1998) (citing S.V. v.

R.V., 933 S.W. 2d 1, 3 (Tex. 1996) As with the claims of the Ellisor Claimants, a cause of action

accrues “when a wrongful act causes some legal injury, regardless of when the plaintiff learns of the

injury and even if all resulting damages have not yet occurred”. (Exxon v. Emerald Oil & Gas Co.,

348 S.W.3d 194, 209 (Tex. 2011)) The claims of the Ellisor Claimants relating to their investments

accrued by the earlier date of their respective investments in Fund II – November 2006 - and by no

later than the date on which the SEC commenced the Enforcement Action - November 2009..

Limitations ran, therefore, by no later than November 2013.

        The Ellisor Claimants also allege their claims against Murphy Road and Porter were tolled

by certain Tolling Agreements provided by WB Holdings and Fund II. However, Porter and Murphy

Road were not parties to the Tolling Agreements. Therefore, the statutes of limitations were not

tolled on the claims of the Ellisor Claimants against Porter and Murphy Road. In re American

Housing Foundation , 518 B.R. 386, 391 (Bankr. N.D.TX. 2014))

        Finally, Section 510 of the Bankruptcy Code provides that for purposes of distribution under

Title 11, “a claim arising . . . for damages from the purchase or sale of such a security, . . . shall be

subordinated to all claims or interests that are senior to or equal the claim or interest represented by

such security.” See, 11 U.S.C. § 510(b). The claims of the Ellisor Claimants which on their face

clearly relate to their investments as limited partners in the Debtors and/or Related Debtors,

                                                       9
       Case 15-31770 Document 50 Filed in TXSB on 01/04/19 Page 10 of 42



including Fund II, must be subordinated to the senior claims of all creditors in the Debtors’ and/or

Related Debtors’ cases.

                                               II.

       STATEMENT OF THE NATURE AND STAGE OF THE PROCEEDING

       1.      This action is a contested matter on the Trustee’s Omnibus Claims Objections. In

August 2018, this Court conducted the Scheduling Conference on the Omnibus Claims Objections

and entered its Scheduling Order. Subsequently, the Trustee and the Ellisor Claimants filed their

initial and second expedited motions to extend pre-trial deadlines. This Court granted the parties’

expedited motions. The deadline for filing dispositive motions is January 4, 2019. No trial date has

been scheduled.

                                               III.

               STATEMENT OF THE ISSUE AND THE STANDARD

       2.      This motion is made on the ground that no genuine issue of material fact exists on the

Omnibus Claim Objections as to the running of limitations on the claims of the Ellisor Claimants

against the Porter and Murphy Road estates and as to the subordination of the claims of the Ellisor

Claimants which arise solely from their investments in the Debtors and/or Related Debtors to the

claims of all other creditors pursuant to 11 U.S.C. § 510. Therefore, the Trustee is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56; Echavarria v. Pitts, 641 F.3d 92, 94 (5th Cir. 2011).

                                               IV.

             UNDISPUTED FACTS IN ELLISOR CLAIMANTS’ PLEADINGS

       3.      In the Ellisor Claimants’ pleadings filed in this proceeding , including their Response

to the Trustee’s Omnibus Objections to Investors’ Claims (the “Response”) (Doc. No.189) and their

                                                      10
       Case 15-31770 Document 50 Filed in TXSB on 01/04/19 Page 11 of 42



Motion for Relief from Stay (the “Motion to Lift Stay”) (Doc. No. 279), there are certain admissions

made therein as follows:

       (a)      The claims of the Ellisor Claimants are unliquidated. Motion to Lift Stay

       (b)     Fund I, Fund II, and LFW Fund [the Affiliated Funds] were three real estate

partnerships that raised money from investors. Response Each of these funds took in money and

then created special purpose vehicles [limited partnerships] that purchased real estate. Motion to Lift

Stay

       (c)     David Wallace and Costa Bajjali were the officers, managers, and persons in control

of the Debtors and Related Debtors. Motion to Lift Stay

       (d)     On May 26, 2009, the real estate assets of Fund II, Fund, and LFW Fund [the

Affiliated Funds] were contributed to WB Holdings in exchange for ownership interests in WB

Holdings. Response

       (e)     After the merger of Fund I, Fund II, and LFW Fund [the Affiliated funds] into WB

Holdings, Bryan Stanley loaned money to WB Holdings. Motion to Lift Stay

       (f)     The SEC commenced an action against [Albert] Kaleta and his investment fund

[Kaleta Capital Management] on November 13, 2009. Response

       (g)     The SEC commenced Civil Action No. 4:11-cv-1931 against David Gordon Wallace

J. and Costa Bajjali in Civil Action alleging that Fund II and LFW Fund invested a higher percentage

of their assets in BizRadio [BusinessRadio Network LP] than their charters allowed. Wallace and

Bajjali agreed to pay civil fines as a result of the SEC enforcement action. Motion to Lift Stay

       (h)     The Ellisor Claimants did not invest in Murphy Road. Response



                                                      11
       Case 15-31770 Document 50 Filed in TXSB on 01/04/19 Page 12 of 42



       (i)       Only one [Ellisor] claimant, Alisa Jones, made a loan to Murphy Road in the amount

of $19,094.85. Response

       (j)       Ellisor Claimants have not sued Porter or Murphy Road but have filed claims in their

bankruptcy cases. Motion __

       (h)       Certain of the Ellisor Claimants purchased equity in Biz Radio (“BizRadio Equity

Holders”) , a now defunct entity, and/or purchased promissory notes from Kaleta Capital

Management (“Biz Radio Noteholders”), also a now defunct entity. Response __

                                               V.

       BACKGROUND OF ELLISOR CLAIMANTS’ INVESMENTS IN FUND II

       A.        Formation of Fund II by Wallace and Bajjali

       4.        In 2006, Will Perry, Wallace, and Bajjali, became partners in Perry Properties Realty

Fund II, LP (“Perry Properties”), for the purpose of developing real estate projects and focusing on

real estate and non-real estate investments. Thereafter, on or about November 26, 2006, Wallace and

Bajjali transferred their interests in Perry Properties to Will Perry; and contemporaneously with the

sale of their interests, Wallace and Bajjali formed a new entity, Wallace Bajjali Development

Partners LP, a Texas limited partnership (“WB Partners’). In exchange, Perry Properties assigned all

of its interests in Perry Properties Investments II LLC (which changed its name to WBIF II GP, LLC)

(the “General Partner”) to WB Partners; and WB Partners became the sole owner of the General

Partner.     Thereafter, Wallace and Bajjali (and not Will Perry) became responsible for the

management of Fund II. The purpose of Fund II was to solicit and provide investors with long-term

capital appreciation through strategic acquisitions and development in the commercial and/or master-

planned single-family residential real property markets throughout the state of Texas. However,

                                                      12
       Case 15-31770 Document 50 Filed in TXSB on 01/04/19 Page 13 of 42



Fund II also reserved the right to make investments in non-real estate related investments,

investments outside the state of Texas, and in investments in operating companies (emphasis added).

The partnership’s management restricted the amount of invested dollars in any particular investment

to not greater than thirty-three percent (33%) of Fund II’s aggregate commitments of capital

contributions. Later, during the economic downturn in 2009, Perry Properties, which managed the

W.C. Perry Properties Realty Fund, LP (aka as Fund I), failed and the investors requested Wallace

and Bajjali to take over the management of the W.C. Perry Properties Realty Fund,LP, which was

later renamed to the West Houston WB Realty Fund, LP. See, Bajjali Affidavit 3; Exhibit 1 - Fund

II Organization Chart 2006)

        B.      Investors Provided Opportunity to Cancel Subscription in Fund II

        5.      As the offering materials under which investors had originally invested were updated

with material information relating to the name and ownership change of Perry Properties Realty Fund

II LP to Fund II, all investors, including the Ellisor Claimants, were offered the opportunity to

rescind their investment in Fund II and receive a refund of their subscription funds paid to Fund II.

On or about May 24, 2007, all investors, including the Ellisor Claimants, were formally notified of

their right to rescind their subscriptions for units in Fund II. See, Bajjali Affidavit at 4; Exhibit 2 -

Right to Rescind Letter at 3

        6.      Investors who maintained their investment in Fund II were required to complete an

Acknowledgement form and new subscription documents including the Confidential Private

Placement Memorandum for Fund II (the “Fund II PPM”) dated November 28, 2006. See, Bajjali

Affidavit 5; Exhibit 3 - Private Placement Memorandum (Fund II) (the “Fund II PPM) Class A

Limited Partnership Interests were offered in 100 Class A Units at $100,000 per Unit. Investors

                                                       13
       Case 15-31770 Document 50 Filed in TXSB on 01/04/19 Page 14 of 42



were explicitly advised about the risk associated with their investments in Fund II as follows:

THESE ARE SPECULATIVE SECURITIES INVOLVING A HIGH DEGREE OF RISK AND ARE

SUITABLE ONLY FOR PERSONS WHO CAN AFFORD THE TOTAL LOSS OF THEIR

INVESTMENT. See, Bajjali Affidavit at 5; Exhibit 3 - Fund II PPM at 1 of 40 In fact, investors

were advised that they may not receive any return on their investment or even recoup any part of

their investments. See, Bajjali Affidavit at 5; Exhibit 3 - Fund II PPM at 2 of 40 Investors were

also provided with opportunities to ask questions, receive answers, obtain additional information and

complete their own due diligence concerning the partnership and offering of the Units prior to

entering into any agreement to purchase Units. Multiple “Risk Factors” were identified and

explained in detail to the investors in the PPM including but not limited to, risks of real estate

investments, availability of financing, adequacy of reserves, lack of liquidity, leveraged investments,

and dependence on key personnel. See, Bajjali Affidavit at 5; Exhibit 3 - Fund II PPM Pages 24

through 29.

        7.      Investors who maintained existing units or purchased new units for limited

partnership interests in Fund II, including the Ellisor Claimants, were required to enter into the

Subscription Agreement for Fund II. Bajjali Affidavit at 6; Exhibit 4 – Fund II Subscription

Agreement. All “individual” investors were required to represent that they were an “accredited

investor” as defined in Rule 501 under Regulation D of the Securities Act of 1933 in that they had a

net worth (i.e. total assets minus total liabilities) exceeding $1.0 million. See, Bajjali Affidavit at 6;

Exhibit 4 – Fund II Subscription Agreement Moreover, all investors acknowledged in their

Subscription Agreements that they had been provided with the offering materials and had carefully

read such documents, and understood and evaluated the risks of purchasing their limited partnership

                                                       14
       Case 15-31770 Document 50 Filed in TXSB on 01/04/19 Page 15 of 42



interests and that they had such knowledge and experience in financial, tax and business matters that

made them capable of evaluating the merits and risks and making an informed investment decision.

See, Bajjali Affidavit at 6; Exhibit 3 - Fund II PPM at 6.

       8.      As of March 31, 2007, Fund II had sold approximately $6.0 million Class A Units to

investors, had made numerous investments in limited partnerships with real estate assets, and had

made investments in BizRadio [BusinessRadio Network LP , a radio station business serving the

Houston and Dallas markets). The majority of the investors in Fund II, including the Ellisor

Claimants, were referred to Wallace and Bajjali by Daniel Frishberg as their financial advisor

working through his firm Daniel Frishberg Financial Services Inc. (“DFFS”). See, Bajjali Affidavit

at 7

       9.      In mid-2007, Wallace and Bajjali determined that the amount of Fund II’s investment

in BizRadio had exceeded its self-imposed $33% limit of invested dollars in any particular

investment. For this reason, on or about May 24, 2007, the General Partner of Fund II also sent the

Right to Rescind Letter not only informing all investors about the name and ownership change in

Fund II but also about the 41% investment concentration in Biz Radio. Given Fund II’s investment

in BizRadio in excess of its self-imposed 33% concentration limit, all investors, including the Ellisor

Claimants, were provided the opportunity to rescind their subscriptions of Class A Units in Fund II.

See, Bajjali Affidavit at 8; Exhibit 2 - Right to Rescind Letter at 3

       C.      U.S. Economic Financial Crisis (2008 – 2010 a/k/a The Great Recession)

       10.     Beginning in 2008, a series of financial crisis occurred that have later become known

as the start of the “Great Recession.” These events were well publicized at the time in the national

and local media. For example, in March of 2008 over the course of only a few weeks the well-

                                                      15
       Case 15-31770 Document 50 Filed in TXSB on 01/04/19 Page 16 of 42



known Bear Stearns & Company investment bank failed. Its share value dropped in a week’s time

to but a fraction of its long traded value. http://blog.reuters.com/from-reuterscom/2008-03/17/12-

key-dates-in-the-demise-of-bear-stearns/ (Timeline: A dozen key dates in the demise of Bear Stearns;

Reuters March 2008). In an extraordinary and highly public transaction, this failing venerable New

York investment bank was bought by JP Morgan Chase in a transaction brokered by the Federal

Reserve, at just $2 a share. See, Mobley Dec.; Exhibit 1

       11.     By September 2008, the reality of the financial crisis became acute, with a sudden

collapse in financial institutions that threatened the entire global financial system. The scale of the

failure was dramatic and well publicized in the United States. For example, an even larger New

York investment bank, Lehman Brothers, suddenly collapsed, and filed bankruptcy on September 15,

2008. https://www.nytimes/2008/09/15/business/15lehman.html (Lehman Files for Bankruptcy;

Merrill is Sold; The New York Times September 2008) A day later, the Federal Reserve announced

a bailout via government backed guarantees of the many billions in obligations owing by insurance

giant AIG. https://dealbook.nytimes.com/2008/09/17/aigs-85-billion-government-bailout/ (AIG’s

$85 Billion Government Bailout, The New York Times September 2008) Two weeks after AIG was

bailed out and Lehman Brothers filed bankruptcy, even the federal government had to ac – this

collapse     was     bigger      than     even     the     Federal     Reserve      could      handle.

https://abcnews.go.com/Business/story?id=5809047&page=1 (Lehman files Chapter 11 bankruptcy

trying to sell assets; USA Today) See, Mobley Dec.; Exhibits 2, 3, 4

       12.     In an effort to calm falling stock prices and address a liquidity crisis that threatened

every sector of the economy, the president signed into law the $700 billion Troubled Asset Relief

Program (“TARP”). TARP created a special emergency loan program administered by the Federal

                                                      16
       Case 15-31770 Document 50 Filed in TXSB on 01/04/19 Page 17 of 42



Reserve to assist banks and financial institutions and help them weather the liquidity crisis that

followed. http://www/nbcnews.com/id/26987291/ns/business-stocks and economy/t/bush-signs-

billion-financial-bailout-bill/#.XBfWplVKi70 (Bush signs $700 billion financial bailout bill;

msnbc.com October 2008) See, Mobley Dec.; Exhibit 5

       13.     The financial failure of large Wall Street investment banks was also accompanied by

disasters at large and small banking institutions. These were well reported at the time. For example,

on November 23, 2008, the federal government announced a massive rescue package for Citigroup.

https://money.cnn.com/2008/11/23/news/companies/citigroup/index.htm (Citi dodges bullet;

CNN Money November 2008) Similar commitments were made to a number of other large

financial institutions, and steps were taken under TARP to shore up, on an emergency basis,

many smaller banking institutions throughout the country. See, Mobley Dec.; Exhibit 6

       D.      Effects of National Economic Downturn on Houston’s Real Estate Market

       14.     Houston was equally affected by these events; moreover, with the financial downfall

also came the collapse of commodity prices, and particularly the price of oil and gas that are integral

to the Houston area economy. Oil prices dramatically dropped from a high of $145.56 per barrel in

June 2008 to a low of $35.38 per barrel in January 2009. The decline in oil prices was a symptom of

the rapid deterioration in global economic stability brought on by the Great Recession. The effects

of the price drop was acutely felt in the Houston area with companies slowing or altogether stopping

drilling programs, laying off workers, and sending less tax money to the state. With employees

facing the prospect of layoffs from Houston’s vast oil and gas sector, real estate values, specifically




                                                      17
        Case 15-31770 Document 50 Filed in TXSB on 01/04/19 Page 18 of 42



single family home values, fell precipitously, real estate development came to a standstill, and real

estate development lending became nearly nonexistent. (Torzewski Aff. Ex. At __)1

         E.       Wallace-and Bajjali Consolidate Real Estate Holdings to Survive Crisis

         15.      During this period of national and local economic crisis Wallace Bajjali’s business

operations and real estate projects were jeopardized. The limited partnerships’ lenders were

demanding payment on outstanding mortgages, refusing to renew or extend payment on matured or

short term loans, and, in some cases, threatening foreclosure on real estate projects. See, Bajjali

Affidavit at 9

         16.      In response to the extraordinary adverse economic developments, Wallace and Bajjali

as General Partners and principals of the Debtors and Related Debtors proposed to consolidate the

Affiliated Funds [Fund I, Fund II, and LFW Economic Opportunity Fund LP (the “LFW Fund”)] into

one consolidated holding company. The proposed consolidation of the Affiliated Funds was

undertaken in an effort to sustain business operations while completing development of ongoing real

estate projects during the unprecedented financial crisis in the U.S. See, Bajjali Affidavit at 10

         17.      In March 2009, Wallace and Bajjali notified all of the limited partners and investors

of Fund I, Fund II, and the LFW Fund, including the Ellisor Claimants, about the proposed

consolidation of the Affiliated Funds by sending out the Fund Consolidation Letter and inviting the

limited partners/individual investors, including the Ellisor Claimants, to attend formal meetings in

Houston, Dallas, and San Antonio, for the purpose of discussing the consolidation of the Affiliated

Funds. Fund Consolidation Letter) In the Consolidation Letter, Wallace Bajjali reviewed the effect

         1 Ms. Joseph Torzewski of the Stout Risius firm has been retained as an expert in this proceeding by the
Trustee as authorized by this Court. Mr. Torzewski has provided his expert report relating to the U.S. and local
economic crisis during the period 2008-2010 to the Trustee. (Trustee’s Affidavit; Expert Report, Torzewski
Affidavit. Ex. 1)
                                                             18
        Case 15-31770 Document 50 Filed in TXSB on 01/04/19 Page 19 of 42



of the US and world economic downturn which was causing banks to not renew even performing

loans. Wallace and Bajjali also informed the investors that the Affiliated Funds had “certain real

estate assets that are generating cash flow (through sales and development loans) and other real estate

assets that have the need for capital and liquidity (for holding and improvements.” Further, Wallace

and Bajjali informed the investors that in an effort to ensure proactive positioning “for a sustained

economic downturn, the General Partners of the Affiliated Funds are exploring the benefits of

consolidating all of the real estate assets into one consolidated holding company.” At these formal

meetings, the limited partners/individual investors, were allowed to vote to either accept or reject the

proposed consolidation of the Affiliated Funds; and upon vote of the investors the Merger was

overwhelmingly approved. See, Bajjali Affidavit at 11, Exhibit 5 – Fund Consolidation Letter at 1, 2,

4, 5, 8, 9 of 12

        18.        Prior to consolidating the Affiliated Funds, Bajjali and Wallace engaged the firm

Patrick O’Connor & Associates LP and Mr. W. F. Trotter Jr. (“Trotter”) to conduct an evaluation

and assessment of combining three independent investor funds into a real estate holding company

and analyzing the reasonableness of the allocation of the partnership interests (the “O’Connor

Appraisal”). In his analysis, Trotter concluded that the allocation of the partnership agreements as

presented by Wallace Bajjali -- WB Houston Realty Fund LP (13.5% % Total Cash Flow,

$3,868,822 NPV); Wallace Bajjali Investment Fund II LP (74.0% Total Cash Flow, $21,223,563

NPV); LW Economic Opportunity Fund LP (12.5% Total Cash Flow, $3,574,315 NPV) did not




                                                      19
        Case 15-31770 Document 50 Filed in TXSB on 01/04/19 Page 20 of 42



appear unreasonable based on the assumptions made therein. See, Bajjali Affidavit at 12; Exhibit 7 -

O’Connor Appraisal at 2, 3) ”2

        19.      After obtaining the approval of the limited partners/individual investors, Wallace and

Bajjali acted for Fund I, Fund II, the LFW Fund and WB Holdings and entered into the

Contribution Agreement in May 2009. Pursuant to the terms of the Contribution Agreement, Fund II

contributed its percentage ownership interests in certain limited partnerships, limited liability

corporations, and joint ventures as identified therein to WB Holdings. The equity interest of Fund II

in BizRadio was not contributed to WB Holdings. Consequently, the consolidation transaction did

not affect Fund II’s equity ownership in BizRadio. See, Bajjali Affidavit at 13; Exhibit 6 -

Contribution Agreement at 8 of 20

        20.      Upon consummation of the Contribution Agreement, individual investors in Fund I,

Fund II, and the LFW Fund, held the same pro rata interest, which were held by them prior to the

consolidation, in the respective Fund’s pro rata interest in WB Holdings. After consolidation of the

Affiliated Funds, Wallace and Bajjali had the ability to provide loans from one entity to another

which was needed to protect real estate investments from foreclosure. As a consequence, Wallace

and Bajjali shored up most investments for the limited partners/individual investors in the Affiliated

Funds. After the consolidation into WB Holdings, Wallace and Bajjali continued to provide

financial reports to the limited partners/investors to keep them apprised on the ongoing real estate

projects, their related investments, and the conditions in the real estate market.                    See, Bajjali




         2 Ms. Loretta Cross of the Stout Risius firm, who has been retained as an expert in this proceeding by the
Trustee as authorized by this Court. Ms. Cross, has provided her expert report determining the reasonableness of the
consolidation of the Affiliated Funds to the Trustee. See, Trustee Affidavit; Cross Affidavit – Exhibit 1 – Cross
Expert Report
                                                             20
       Case 15-31770 Document 50 Filed in TXSB on 01/04/19 Page 21 of 42



Affidavit at 14, Exhibit 8 - Fund II Organization Chart 2009; Exhibit 9 WB Holdings 2010

Quarterly Report

       F.      Post-Merger Operating Loan Advanced to WB Holdings by Bryan Stanley

       21.     Due to continued demands by their lenders to move outstanding loans elsewhere or to

make additional principal reductions on the outstanding loans as imposed by federal banking

regulators to reduce the banks’ risks, Wallace and Bajjali were require to secure a loan from a

private lender. After the Merger, Wallace and Bajjali obtained a secured loan from Bryan Stanley

(“Stanley”), a personal acquaintance of Wallace, to fund operating costs and to preserve real estate

assets. See, Bajjali Affidavit at 16

       22.     On December 2, 2010, Stanley loaned $1.6 million to WB Holdings (Stanley

Transcript at 101; Mobley Dec. Ex. 9) To secure his loan, Stanley required WB Holdings to execute

a promissory note and security agreement pledging its holdings in the Affiliated Funds as collateral.

(Stanley Transcript at 161-162; Mobley Dec. Ex. 9; Stanley Note, Mobley Dec. Ex. 10; Stanley

Security Agreement, Mobley Dec. Ex. 13 Pursuant to the terms of Stanley’s loan, WB Holdings paid

interest due on his promissory note. (Stanley Transcript at 103; Mobley Dec. Ex.9). However, as of

the date on which the Debtors and Related Debtors commenced their bankruptcy proceedings,

Stanley’s loan had not been repaid; and Stanley was owed approximately $1.688 million by WB

Holdings (Stanley Transcript at 108; Mobley Dec. Ex.9). After the filing of the bankruptcy

proceedings, Stanley filed his secured proof of claim #2 in the WB Holdings case. (Proof of Claim

No. 2; Mobley Dec. Ex.13




                                                     21
       Case 15-31770 Document 50 Filed in TXSB on 01/04/19 Page 22 of 42



       G.      Wallace and Bajjali Make Plans for Initial Public Offering

       23.     During the economic downturn, the only projects that were feasible were those that

involved Public Private Partnerships.      Most cities had funds available in their Economic

Development budgets and, by law; those funds could only be used for such purposes. In other words,

such funds could not be used as part of the general fund to provide basic services, such as fire or

police protection. By this way, public entities could leverage those funds to create additional tax

base to make up for budget deficits during the downturn. See, Bajjali Affidavit at 17

       24.     Wallace and Bajjali created a Public Private Partnership Fund to fund the purist of

such projects. Tapping into the relationships and experience that Wallace had as former Mayor of

the City of Sugar Land, Wallace and Bajjali formed several partnerships with the cities of Waco,

Pearland, Amarillo and Joplin. See, Bajjali Affidavit at 18

       25.     In January of 2012, Wallace and Bajjali attended the US Conference of Mayors in

Washington D.C. and met with about two dozen Mayors who expressed an interest in Public Private

Partnerships for projects within their perspective cities. However, Wallace and Bajjali did not have

the resources required to pursue such large numbers and scale of projects. For this reason, Wallace

Bajjali followed the example of several private home builders and determined to develop an Initial

Public Offering as a way to raise capital for its Public Private Partnership Projects. Wallace and

Bajjali negotiated and received a commitment letter for $20M of funding based on $100M pre-

money valuation of projects under contract and in the pipeline. The commitment was contingent on

being able to secure a cornerstone investor for $5M and to eliminate or minimize the risk of investor

litigation. Wallace and Bajjali notified the investors, including the Ellisor Claimants, about their

proposed IPO to facilitate their development of the Public Private Partnerships. The investors

                                                     22
          Case 15-31770 Document 50 Filed in TXSB on 01/04/19 Page 23 of 42



overwhelming approved their IPO proposal. See, Bajjali Affidavit at 19; Exhibit 10 – Investors IPO

Letters

          H.    Events Leading up to and Commencement of Bankruptcy Proceedings

          26.   During 2012 the principals and managers of Wallace and Bajjali made significant

progress in negotiating projects with the cities of Amarillo, Texas and Joplin, Missouri. See, Bajjali

Affidavit at 20; Exhibit 10 –IPO Letters to Investors at 3. They also continued to work in obtaining

bridge financing to cover legal, accounting, and marketing costs to develop the IPO offering.

However, development of the IPO was significantly delayed by the prosecution of litigation by

numerous investors. Ultimately, adequate financing could not be secured and the IPO could not be

successfully developed due to the risks associated with the investors’ pending litigation.

Additionally, the city of Joplin refused to pay Wallace and Bajjali $1.5 million in fees related to their

development of the city’s projects.     This significant loss of revenue for the Wallace and Bajjali

entities could not be sustained in its operations and the threat of bank foreclosure on the assets of

WB Murphy Road Development, LLC and Porter Development Partners, LLC; and as a consequence

the principals and managers of Wallace and Bajjali were required to seek bankruptcy relief for the

Debtors and Related Debtors. See, Bajjali Affidavit at 20

          27.   On March 3, 2015, Murphy Road and Porter filed voluntary petitions for relief under

chapter 7 of the United States Bankruptcy Code. The next day, on March 4, 2015, Creekmont GP and

Creekmont LP filed their voluntary petitions chapter 7 cases. On April 2, 2015, the remaining

Debtors and Related Debtors filed voluntary petitions for relief under chapter 7 of the United States

Bankruptcy Code.

          28.   On April 9, 2015, Lowell T. Cage was appointed as successor trustee for the Murphy

                                                       23
       Case 15-31770 Document 50 Filed in TXSB on 01/04/19 Page 24 of 42



Road and WB Holdings’ estates as well as the estates of all other Debtors and Related Debtors

       29.      On May 22, 2015, this Court, after considering the motion of the Trustee, ordered

joint administration of the Murphy Road and WB Holdings cases with the Related Debtors’ cases.

                                              VI.

       SEC ENFORCEMENT ACTION AGAINST KALETA CAPITAL MANAGEMENT
                  AND SALE OF BIZRADIO ASSETS

       A.       Ellisor Claimants as BizRadio Noteholders Representation in the SEC’s 2009
             Enforcement Action

       30.      In November 2009, the Securities and Exchange Commission (the “SEC”)

commenced Civil Action No. 4:09-3674 in the United States District Court for the Southern District

of Texas (the “SEC Enforcement Action”) against Albert Kaleta and Kaleta Capital Management

Inc. (“KCM”) (collectively the “Kaleta Defendants”) for their fraudulent offering of promissory-note

securities to approximately 50 investors. In the SEC Enforcement Action, the SEC alleged that

Kaleta directed KCM to loan approximately $6.7 million of the offering proceeds to BusinessRadio

Network LP d/b/a BizRadio (“BizRadio”) and Daniel Frishberg Financial Inc. d/b/a DFFS Capital

Management Inc. (collectively the “Relief Defendants”) two financially precarious KCM affiliates

who had no reasonable prospect of repaying the loans. By reason of their actions, the SEC alleged

that Kaleta and KCM violated various sections of the Securities Acts of 1933 and 1934, the

Exchange Act, and the Investment Advisers Act of 1940. The SEC sought judgment against Kaleta

and KCM and disgorgement from the Relief Defendants solely for the purposes of equitable relief.

See, Mobley Dec.; Exhibit 14 – SEC Complaint; Exhibit 15 – District Court Civil Docket in the SEC

Enforcement Action



                                                    24
       Case 15-31770 Document 50 Filed in TXSB on 01/04/19 Page 25 of 42



       31.     In December 2009, the District Court approved the Agreed Order of the SEC and

Kaleta and KCM ordering the appointment of Thomas L. Taylor as receiver for KCM Assets (the

“Receivership Order”). The SEC, Kaleta, and KCM simultaneously entered into their Agreed

Judgment in which Kaleta and KCM agreed to injunctive relief and disgorgement of ill-gotten gains

and payment of civil penalties for later determination by the District Court.    See, Mobley Dec.;

Exhibit 15 – District Court Civil Docket in the SEC Enforcement Action

       32.     In May 2010, the Receiver moved to modify the Receivership Order requesting an

expansion of the receivership estate based on the alleged intertwined assets of the Relief Defendants

and the Kaleta Defendants. Subsequently, the District Court entered an Order Modifying the

Receivership Order and expressly expanded the scope of the receivership assets to include assets of

the Relief Defendants. See, Mobley Dec.; Exhibit 15 – District Court Civil Docket in the SEC

Enforcement Action

       B.      Ellisor Claimants Object to Receiver’s Sale of BizRadio Assets

       33.     In May 2011, after expansion of his powers by the District Court, the Receiver

requested authority from the District Court to sell the radio station assets in Alvin, Texas, of

BizRadio, one of the Relief Defendants, for the sum of $1.0 million, the assumption of certain

expenses, and other non-cash consideration to South Texas Broadcasting Inc. (“STB”) See, Mobley

Dec.; Exhibit 16 – Receiver’s Motion to Sell Biz Radio Station Assets The Ellisor Claimants, as

noteholders and/or investors of BizRadio, represented by their bankruptcy counsel, Mr. Charles

Thomas Schmidt and the Schmidt Law Firm (collectively “Schmidt”) as their counsel, objected to

the Receiver’s proposed sale to STB. See, Mobley Dec.; Exhibit 17 – Investors’ Objection to Sale of

Radio Station Assets

                                                     25
       Case 15-31770 Document 50 Filed in TXSB on 01/04/19 Page 26 of 42



       34.     After an initial hearing before the District Court in late June 2011, the Ellisor

Claimants withdrew their objection to the Receiver’s sale to STB but continued to assert their claim

to the BizRadio assets and, therefore, the sale proceeds as secured creditors (emphasis added).

Alternatively, they asserted their claim for equitable subrogation to the sale proceeds since their

funds were allegedly used to pay off the original lender of BizRadio. In late October 2011, the

District Court approved the Receiver’s sale of the BizRadio assets. See, Mobley Dec.; Exhibit 15 –

District Court Civil Docket in the SEC Enforcement Action

       35.     On December 2, 2011, the District Court entered its Memorandum and Order

approving the proposed sale, rejecting the claims of the Ellisor Claimants’ who were also BizRadio

note holders and/or investors, and finding that the Ellisor Claimants as BizRadio noteholders did not

establish that their funds paid the debts of BizRadio and that they did not hold enforceable security

interests in the BizRadio assets. See, Mobley Dec.; Exhibit 18 – District Court Memorandum and

Order on Sale of BizRadio assets



       C.      Ellisor Claimants Object to Receiver’s Settlement with Wallace Bajjali Parties

       36.     By September 2011, the Receiver had completed his analysis and evaluation of the

potential claims in the SEC Enforcement Action and reached an agreement to settle the receivership

estate claims. the Receiver filed his Motion for Order Approving Proposed Settlement and for

Ancillary Orders (the “Settlement Motion”) in the SEC Enforcement Action. In the Settlement

Motion, the Receiver requested authority to settle all claims of the receivership estate against

Wallace, Bajjali, Fund I, Fund II, and the LFW Fund, Spring Cypress Investments LP (“Spring

Cypress Investments”), and Wallace Bajjali Development Partners LP (“WB Development Partners”)

                                                     26
       Case 15-31770 Document 50 Filed in TXSB on 01/04/19 Page 27 of 42



(collectively the “Wallace Bajjali Parties”). In connection with the settlement, the Receiver also

sought entry of an order barring for all time claims of the Ellisor Claimants (as BizRadio

Noteholders) against the Wallace Bajjali Parties (the “Bar Order”) in connection with or related to

loans or promissory notes obtained through any Wallace Bajjali Party as agent and issued by any

BizRadio entity. However, the Ellisor Claimants (as BizRadio Noteholders) could assert their radio

station loan-related claims through the claims process in the receivership estate. See, Mobley Dec.;

Exhibit 19 – Receiver’s Motion to Settle Claims with Wallace Bajjali Parties

       37.     On October 2, 2011, the majority of the Ellisor Claimants (as BizRadio Noteholders)

filed their formal objection opposing the Receiver’s proposed settlement. In their objection, the

Ellisor Claimants (as BizRadio Noteholders) opposed the settlement and alleged that there was

inadequate consideration for the settlement and that the settlement foreclosed their personal claims

against non-parties. See, Mobley Dec.; Exhibit 20 – Investors’ Objection to Receiver’s Motion to

Settle Claims with Wallace Bajjali Parties

       38.     After hearing the representations of the parties on the Settlement Motion, after

reviewing the financial documents of the Wallace Bajjali Parties, and considering the Receiver’s

assessment of the cost of litigation, difficulty of collecting any judgment and merits of the proposed

settlement, the District Court approved the settlement and issued its Memorandum and Order on

February 7, 2012. In its Memorandum and Order, the District Court noted that “the Receiver points

out that he is unaware of WB Fund II or the Note Entities having engaged in any wrongful or actional

conduct regarding the receivership entities (other than the latter not having paid the WB/KCM

Notes). (Memorandum and Order at page 19). See, Mobley Dec.; Exhibit 21 – District Court

Memorandum and Order on Receiver’s Settlement with Wallace Bajjali Parties

                                                     27
       Case 15-31770 Document 50 Filed in TXSB on 01/04/19 Page 28 of 42



       39.     On August 1, 2012, the District Court entered its Final Bar Order and Injunction

which specifically ordered that “any and all of the BusinessRadio Note Holders are hereby

permanently barred, restrained, and enjoined, . . . from commencing or continuing any judicial . . or

other proceeding and/or asserting or prosecuting any claims and/or causes of action against any of the

Wallace Bajjali Parties arising out of, in connection with, or relating in any way to the

BusinessRadio Note Plan, the loans made to BusinessRadio or its related entities by the

BusinessRadio Note Holders, and/or the notes issued by BusinessRadio or its related entities to the

BusinessRadio Note Holders.” See, Mobley Dec.; Exhibit 22 – District Court Final Bar Order

       D.      SEC’s Related Action filed against Wallace Bajjali Principals

       40.     In May 2011, the SEC filed an additional enforcement actions related to the

receivership proceeding in Civil Action No. 4:11-cv-1932 styled SEC v. David Gordon Wallace Jr.

and Costa Bajjali (the “WB Related Action”) alleging violations of the Securities Act of 1933. This

action was initiated because of the investments by Fund II in BizRadio which exceeded the

investment limits that the offering documents provided to investors represented would be taken in

any single business or project. Wallace and Bajjali promptly settled with the SEC on its Complaint

against them. See, Mobley Dec.; Exhibit 23 – District Court Civil Docket; Exhibit 24 - SEC

Complaint Agreed Final Judgment was entered in the WB Related Action in which Wallace and

Bajjali agreed to a permanent injunction from future violations of the Securities Act and to payment

of civil penalties in the amount of $60,000 each. See, Mobley Dec.; Exhibit 25 - Agreed Judgment –

Wallace; Exhibit 25 - Bajjali




                                                     28
       Case 15-31770 Document 50 Filed in TXSB on 01/04/19 Page 29 of 42



                                               VII.

       ELLISOR CLAIMANTS’ PROSECUTION OF STATE COURT LITIGATION

       A.      Ellisor Claimants’ 2012 Lawsuit Against Wallace and Bajjali

       41.     On January 6, 2012, a majority of the Ellisor Claimants commenced Cause No. 2012-

01447 in the 270th District Court of Harris County, Texas (the “2012 Lawsuit”) against various

defendants including Wallace, Bajjali, Wallace Bajjali Development Partners LP, WB Fund II, the

LFW Fund, and Arthur Laffer. In their 2012 Lawsuit, the Ellizor Claimants alleged that BizRadio

was a “Ponzi scheme”; that the named defendants facilitated the alleged Ponzi scheme by soliciting

investments from them into various funds and entities, including Fund II, WB Development Partners,

and the LW Fund; that these funds funneled money to BizRadio; and that the defendants

misrepresented how their money would be invested. Having failed to prevail in the U.S. District

Court in the SEC Enforcement Action to recover the proceeds from the sale of the radio station

assets and to prevent the Receiver’s settlement with the Wallace Bajjali parties, the Ellisor Claimants

(as holders of promissory notes owed to them by BizRadio) commenced the 2012 Lawsuit on the

basis that the defendants acted negligently and fraudulently by investing in the Business Radio

Network LP (“BizRadio). See, Mobley Dec.; Exhibit 27 – Case History in 2012 Lawsuit

       42.     Within days after filing the 2012 Lawsuit, the Ellisor Claimants Non-suited their

litigation and entered into a Tolling Agreement with the Defendants on January 17, 2012 (the “2012

Tolling Agreement”). Subsequently, a second Tolling Agreement was entered into among the parties

in September 2013, extending limitation until the “earlier of July 1, 2014, or 30 days from the date

that written termination of this Agreement has been served”. See, Mobley Dec.; Exhibit 29 – Tolling

Agreements

                                                      29
       Case 15-31770 Document 50 Filed in TXSB on 01/04/19 Page 30 of 42



       43.     In the Tolling Agreements, the Defendants are identified on Exhibit A attached

thereto as “David G. Wallace, Costa Bajjali, Wallace Bajjali Development Partners LP, Wallace

Bajjali Investment Fund II LP, Laffer Frishberg Wallace Economic Opportunity Fund LP, and Arthur

Laffer”. The claims of the Ellisor Claimants are defined in the Tolling Agreements in Paragraph

1(a) as “any and all claims and/or causes of action, if any, known or unknown, stated or unstated, of

the Claimants against the Defendants that Claimants may have in connection with Claimants’

relationship with Defendants and/or Defendants’ relationship with Dan Frishberg, Albert Kaleta,

Kaleta Capital Management, and the BizRadio entities. In the 2013 Tolling Agreement, “or their

agents, affiliates, and representatives” are included as “Defendants”). Porter and Murphy Road are

not identified as Defendants in the Tolling Agreements. See, Mobley Dec.; Exhibit 29 – Tolling

Agreements

       B.      Ellisor Claimants 2014 Lawsuit Against Wallace and Bajjali

       44.     On June 25, 2014 (two and one-half years later), the Ellisor Claimants initiate another

lawsuit in Cause No. 2014-36580 styled Ronald & Lavonne Ellisor et al. v. Daniel Frishberg et al in

the 61st Judicial District Court of Harris County, Texas (the “2014 Lawsuit”) against 18 defendants

including, but not limited to, Daniel Frishberg, and several Wallace-Bajjali related entities including

Wallace Bajjali Development Partners LP, WB Fund II, LFW Fund, WB Holdings, West Houston

WB Realty Fund,       and their principals, Bajjali and Wallace,        (collectively the “Frishberg

Defendants”). Porter and Murphy Road again were not sued as parties. In the 2014 Lawsuit, the

Ellisor Claimants alleged various claims against the Frishberg Defendants including, but not limited

to, negligent misrepresentation, breach of fiduciary duty, and common law fraud. The genesis of the



                                                      30
        Case 15-31770 Document 50 Filed in TXSB on 01/04/19 Page 31 of 42



claims asserted in the 2014 Lawsuit again arises from the Ellisor Claimants investments in the

defunct BizRadio. See, Mobley Dec.; Exhibit 30 – Case History Docket in 2014 Lawsuit

        45.      In June 2018, the Ellisor Claimants filed their 8th Amended Petition in the 2014

Lawsuit. The Debtors and Related Debtors have not been severed as parties. By footnote reference,

the Ellisor Claimants mention the bankruptcy proceedings of the related Wallace-Bajjali Debtors and

imposition of the automatic stay.3 In September 2018, the Ellisor Claimants filed a different 8th

Amended Petition in the 2014 Lawsuit. See, Mobley Dec.; Exhibit 31 – Eighth Amended Petition in

2014 Lawsuit

                                                     `VIII.

                  TRUSTEE’S ADMINISTRATION OF DEBTORS’
                 AND RELATED DEBTORS’ BANKRUTPCY ESTATES

        46.      After his appointment, the Trustee initiated extensive due diligence to ascertain the

business affairs, outstanding claims by and against the Debtors and Related Debtors, and the assets

of the bankruptcy estates. The Trustee took immediate action to assess the 20+ bankruptcy estates of

the Wallace Bajjali entities including, but not limited to, retaining professionals for the estates,

consulting frequently with Bajjali and counsel for the Debtors and Related Debtors, inspecting and

recovering hard copy business records (contained in excess of 150+ boxes) from the business offices

in Sugarland, recovering the computer hard drive and electronic records (containing in excess of

400,000 pages), retaining Ms. Nancy Gollan (former CFO) to assist as needed in researching

business records as needed in his administration of the bankruptcy estates, conferring with counsel

for Stanley, counsel for the Ellisor Claimants about their investments and claims, and counsel for


         3 In March 2018, this Court denied the Ellisor Claimants’ Motion to Lift Stay disallowing them to continue
prosecution of their claims against the Debtors and Related Debtors, including Porter and Murphy Road.
                                                              31
       Case 15-31770 Document 50 Filed in TXSB on 01/04/19 Page 32 of 42



lenders holding liens on real estate assets, consulting and interviewing real estate brokers for the

purpose of marketing and selling the real estate assets, conferring with the Receiver and reviewing

extensive pleadings filed in the SEC’s Enforcement Action and the Ellisor Claimants’ 2012 and 2014

state court lawsuits (See Section II infra). See, Trustee’s Affidavit at 2

       47.     The most significant assets held among the bankruptcy estates were real estate tracts

owned by Porter (43,394 acres located in Montgomery County, Texas) and Murphy Road (2.9 acres

located in Fort Bend County, Texas). With considerable assistance by Bajjali, the Trustee engaged

real estate brokers for marketing and selling these tracts of real property. After obtaining approval

from this Court, the Trustee closed on the sale of the Porter and Murphy Road tracts of real property

and netted $1,818.350 and $ 571,659.95, respectively, in sale proceeds for their bankruptcy estates

after payment of outstanding liens and closing costs. See, Trustee’s Affidavit at 3

       48.     During his administration of the Debtors’ and Related Debtors’ estates, the Trustee

has provided regular Status Reports to this Court. After substantially completing his administration

of the Debtors’ and Related Debtors estate, the Trustee and his counsel immediately began the claims

review process. When he could not resolve the disputed “investment” claims of the Ellisor

Claimants, Trustee filed his initial objections to their claims in the Murphy Road and Porter cases in

late 2017. Thereafter, in February 2018 (approximately three years after commencement of the

bankruptcy proceedings) the Ellisor Claimants moved to lift the automatic stay to liquidate their

claims in their pending state court lawsuit. The Trustee and Stanley opposed their motion. After

conducting trial in March 2018, this Court denied their motion to lift the automatic stay and entered

findings that the Ellisor Claimants provided no evidence of fraud by the Debtors or Related Debtors.

See, Trustee’s Affidavit at 4

                                                     32
       Case 15-31770 Document 50 Filed in TXSB on 01/04/19 Page 33 of 42



       49.     In connection with his Omnibus Objection to the Investors’ Claims, the Trustee

retained Ms. Loretta Cross and Mr. Joseph Torzewski as expert witnesses. Ms. Cross and Mr.

Torzewski have opined on the reasonableness of the Merger of the Affiliated Funds with WB

Holdings and the economic and market condition during the period of time leading up to the Merger.

See, Trustee’s Affidavit; Cross Affidavit - Exhibit 1 (Cross Expert Report); Torzewski Affidavit –

Exhibit 1 (Torzewski Expert Report). Based on the Trustee’s extensive due diligence of the Debtors’

and Related Debtors’ business affairs and the assessment and analysis provided in the Cross and

Torzewski Expert Reports, the Merger served a legitimate business purpose. The Ellisor Claimants

have provided no evidence of fraud by the Debtors or Related Debtors in entering into the

consolidation of the Affiliate Funds with WB Holdings. Trustee Affidavit at 5.

       50.     To the extent the claims of the Ellisor Claimants are disallowed against the Murphy

Road and Porter estates, the Trustee may proceed to close these estates. Monies from the Porter

estate will flow to WB Holdings in satisfaction of its equity interest. Trustee estimates the combined

amount due to WB Holdings from Porter and Murphy Road is approximately $1.5 million. Monies

from Murphy Road would also flow to WB Holdings in satisfaction of its unsecured claim. At that

point, Trustee may then file his Final Report in WB Holdings’ estate, pay the secured claim of

Stanley in full (principal and partial accrued interest), and make an interim distribution from the

unencumbered proceeds in Murphy Road to unsecured creditors and to the Ellisor Claimants on their

subordinated claims with any remaining proceeds. Trustee Affidavit at 6

                                               IX.

                  TRUSTEE=S GROUNDS FOR SUMMARY JUDGMENT

       A.      Ellisor Claimants’ Claims are Barred by Relevant Statute of Limitations

                                                     33
       Case 15-31770 Document 50 Filed in TXSB on 01/04/19 Page 34 of 42



        51.     The date that an action accrues is a question of law. Seureau v. Exxon Mobil Corp.,

274 S.W.3d 206, 226 (Tex. App. – Houston [14th Dist.]2008, no pet); accord Provident Life &

Accident Ins. Co. v. Knott, 128 S.W.3d 211, 221 (Tex. 2003). Generally, a cause of action accrues

“when a wrongful act causes some legal injury, regardless of when the plaintiff learns of the injury

and even if all resulting damages have not yet occurred.” Id. (citing KPMG Peat Marwick, 988

S.W.2d at 750, S.V. v. R.V., 933 S.W.2d at 4). A cause of action for fraud accrues on the date that

the defendant makes the allegedly false representations. Seureau at 226. The Ellisor Claimants

complain that the Debtors and/or Related Debtors misled them into making the investments by

misrepresenting from the outset how their investments would be used and how safe the various

investment vehicles would be and that the Merger of the Affiliated Funds with WB Holdings was

fraudulent.

        52.     The claims of the Ellisor Claimants are barred in their entirety by the applicable two,

three, or four-year statutes of limitations. Claims for negligence, negligent misrepresentation, and

civil conspiracy are governed by a two-year statute of limitations. See, Tex. Civ. Prac. & Rem. Code

§ 16.003; Dunmore & Chicago Title Ins. Co., 400 S.W.3d 635, 640 (Tex. App. – Dallas 2013, no

pet; Weaver & Tidwell LLP v. The Guarantee Co. of N. Am. USA, 427, S.W.3d 559, 565-566 (Tex.

App. Dallas 2014, pet denied). The Ellisor Claimants’ claims under the Texas Securities Act are

governed by a three-year statute of limitations. See Tex. Rev. Civ. Stat. art 581-83(H); Baxter v.

Gardere Wyne Sewell LLP, 182 S.W.3d 460, 463 (Tex. App. – Dallas 2006, pet denied). Where a

plaintiff claims injury arising from fraud in connection with the sale of securities, typically the cause

of action accrues at the time of sale. See Arnold v. Life Partners, Inc., 416 S.W.3d 577, 590 (Tex.

App. – Dallas 2013, aff’d, 464 S.W.3d 660 (Tex. 2015). Finally, claims of the Ellisor Claimants for

                                                       34
       Case 15-31770 Document 50 Filed in TXSB on 01/04/19 Page 35 of 42



fraud, breach of fiduciary duty, and knowing participation in breach of fiduciary duty are governed

by a four-year statute of limitations Bonner v. Henderson, No. 05-99-1582-CV, 2001 WL: 301581, at

*6 (Tex. App. – Dallas Mar. 29, 2001, pet denied).

       53.     Wallace and Bajjali began soliciting investors to invest in Fund II in November 2006.

The offering materials told investors that “partnership business” would include investing in real

estate and, at the election of the General Partner, making no-real estate investments like “investments

in operating companies.” The Ellisor Claimants who invested in Fund II were required to sign a

Subscription Agreement. In signing the Subscription Agreements, the Ellisor Claimants warranted,

among other things, that they had received and understood the offering materials, had sufficient

knowledge and experience to evaluate the merits and risks of the investment, and could “bear a

complete loss of an investment in the partnership.” Although that agreement provided that Fund II

could not invest more than 33% of the partnership’s capital into any one investment, by May 2007

Fund II had already exceeded that limit with respect to its investment in BizRadio. By that time,

Fund II had invested about 41% of its aggregate capital into BizRadio. Wallace and Bajjali sent the

Right to Rescind Letter to investors informing them of this investment in BizRadio and allowing

them to cancel their subscriptions on May 24, 2007.

       54.     Beginning in 2008 the national and local economies faltered. The economic

downturn significantly impacted the local real estate market which, in turn, jeopardized the real

estate assets held by the Debtors and Related Debtors. Amid the growing real estate crisis during the

national recession beginning in 2008, Wallace and Bajjali determined to consolidate the Affiliate

Funds with WB Holdings to survive the economic downturn. To that end, the Ellisor Claimants

were sent the Fund Consolidation Letter notifying them about the effects of the recession on the

                                                      35
       Case 15-31770 Document 50 Filed in TXSB on 01/04/19 Page 36 of 42



business operations of the Wallace Bajjali real estate operations and partnerships, inviting them to

attend meetings and ask questions about the Merger, and allowing them to vote on the proposed

Merger. In May 2009 the Merger of the Affiliated Funds occurred and WB Holdings was formed.

       55.     In November 2009 the SEC Enforcement Action was commenced. The SEC lawsuit

received local press. A Houston Chronicle article run just six days later detailed the allegations

made, including that BizRadio, a “money-losing radio network” and DFFS both “received millions

raised from investors under false pretenses.” Loren Steffy, Pirate of the airwaves?, Houston

Chronicle (Nov. 19, 2009) (“Nov. 2009 Article”), Mobley Dec.; Exhibit 7. A similar article

appeared in the Fort Bend Independent (the local paper for the suburbs of Houston in Fort Bend

County) shortly thereafter, SEC Sues Missouri City Businessman for Alleged $10 Million Fraud, Fort

Bend Independent (Dec. 9, 2009)(“Dec. 2009 Article”), See, Mobley Dec., Exhibit 8

       56.     Upon commencement of the SEC Enforcement Action, the Ellisor Claimants (as

BizRadio noteholders) knew their investments were in jeopardy, and knew that Wallace and Bajjali

and Fund II were tied up with Frishberg in the SEC investigation involving BizRadio. Many of the

Ellisor Claimants (as BizRadio noteholders) became actively involved and retained Schmidt to

represent them in the SEC Enforcement Action. In fact, the Ellisor Claimants who were also

BizRadio noteholders vehemently opposed the Receiver’s settlement with the Wallace Bajjali parties

in 2010 and the sale of the BizRadio radio station in 2011.


       57.     The statutes of limitations on the claims of the Ellisor Claimants began to run as soon

as they discovered or should have discovered any harm, however slight,” resulting from the conduct

of Wallace and Bajjali. Am. Med. Elc., Inc. v. Korn, 819 S.W.2d 573, 577 (Tex. App. – Dallas 1991,


                                                     36
        Case 15-31770 Document 50 Filed in TXSB on 01/04/19 Page 37 of 42



writ denied) (emphasis in original); see also Interfirst Bank-Houston, N.A. v. Quintana Petroleum

Corp., 699 S.W.2d 864, 876 (Tex. App. – Houston [1st Dist.] 1985, writ ref’d n.r.e.)(“knowledge of

facts that would have excited inquiry into the mind of a reasonably prudent person, which, if pursued

by him with reasonable diligence, would lead to the discovery of the fraud, is equivalent to

knowledge of the fraud as a matter of law”).


        58.     Without question the Ellisor Claimants were not just in possession of facts sufficient

to “excite inquiry” but that they knew about their injuries years before they filed the 2014 Lawsuit

and well outside the applicable limitations period. As noted, the Ellisor Claimants’ core complaint is

that Wallace and Bajjali misrepresented how their monies would be invested and later orchestrated

the Merger to cover up their fraudulent management of the Affiliated Funds. The Fund II offering

materials disclosed investments would be made in non-real estate businesses, and the Ellisor

Claimants acknowledged their understanding of the terms contained in their Subscription

Agreements. Several months later in May 2007, the Ellisor Claimants were sent the Right to

Rescind Letter informing them of the 41% excess investment in BizRadio and allowing them to

rescind their subscriptions. In regard to the Merger, the Ellisor Claimants were sent the Fund

Consolidation Letter informing them about the effects of the recession on the Wallace and Bajjali

partnerships and inviting them to attend meetings on the Merger in mid-2009. Moreover, by

November 2009, many of the Ellisor Claimants who were BizRadio noteholders learned about the

SEC Enforcement Action which was widely reported on in the press – claiming that BizRadio was

insolvent and unable to pay its debts, to investors or otherwise. Numerous courts have recognized

that, where information about a plaintiff’s injury is available in the public record, that is sufficient to


                                                        37
         Case 15-31770 Document 50 Filed in TXSB on 01/04/19 Page 38 of 42



put the plaintiff on notice. See, e.g. BP Am. Prod. Co. v. Marshall, 342 S.W.3d 59, 66-67 (Tex.

2011) (public record containing highly technical information sufficient to give notice), Mooney v.

Harlin, 622 S.W.2d 83, 85 (Tex. 1981) (probate court record put plaintiff on notice). Many of the

Ellisor Claimants who were invested in BizRadio, knew they had suffered investment losses, and

knew that Wallace and Bajjali and Fund II were tied up with Frishberg in the SEC investigation

involving BizRadio. In fact, they were actively represented by their bankruptcy counsel in the SEC

Enforcement Action. Clearly, the Ellisor Claimants actually “had knowledge of facts sufficient to

cause them to inquire “ about their investments, and that is all that Texas law requires to start the

running of the statutes of limitations.

         B.     Claims of Ellisor Claimants were not Tolled against Murphy Road and Porter

         59.While the Ellisor Claimants entered into the Tolling Agreements with the defendants in

the 2012 Lawsuit, Murphy Road and Porter were not named or included as defendants in that

litigation. Moreover, Murphy Road and Porter were not parties to the Tolling Agreements. Under

Texas law, for a party to be included in a release, it must be apparent from reading the document that

the party is included. See, In re American Housing Foundation, 518 B.R. 386, 293 (Bankr. N.D.TX

2014).

         60.    The Texas Supreme Court applies the “stranger rule” to releases, stating that the

“requirement of specific identification is not met unless the reference in the release is so particular

that a stranger could readily identify the released party.” See, Stafford v. Allstate Life Ins. Co., 175

S.W.3d 537, 543 (Tex. App.-Texarkana 2005). In Stafford, the release in question stated that it

included any “subsidiaries, affiliates, partners, predecessors and successors in interest and assigns” of

Allstate Insurance Company, Id. Also, in the Stafford case, the release specifically referenced

                                                       38
        Case 15-31770 Document 50 Filed in TXSB on 01/04/19 Page 39 of 42



Allstate Settlement Corporation and Allstate Life Insurance Company. For that reason, the Texas

Supreme Court found that even a stranger to the transaction would have little trouble concluding that

Allstate Settlement Corp. and Allstate Life Insurance Co. were “affiliates” since they had similar

names and were included in portions of the agreement itself. Id.

        61.     Unlike Allstate in the Stafford case, Murphy Road and Porter were never mentioned

in the Tolling Agreement, and there is nothing about their names that would allow a stranger to

conclude that Murphy Road and Porter are an affiliate of any person of any entity defined as

“defendants” in the Tolling Agreements. Under Texas law, because a stranger could never conclude

from a reading of the Tolling Agreements that Murphy Road and Porter were included, the Tolling

Agreements are not enforceable against them. Therefore, the statutes of limitations were not tolled

on the alleged claims of the Ellisor Claimants.

        C.      Ellisor Claimants’ Claims must be Subordinated Pursuant to 11 U.S.C. 510(b)

        62.     Section 510(b) of the Bankruptcy Code subordinates claims arising from the purchase

or sale of a security of the debtor or an affiliate of the debtor “to all claims or interests that are senior

to or equal the claim or interest represented by the security.” 11 U.S.C. § 510(b) This provision

“serves to effectuate one of the general principles of corporate and bankruptcy law: that creditors are

entitled to be paid ahead of shareholders in the distribution of corporate assets.” In the Matter of

American Housing Foundation, 78 F.3d 143 (5th Cir. 2015) (quoting SeaQuest Diving, LP v. S&K

Diving Inc. (In re SeaQuest Diving LP), 579 F.3d 411, 417 (5th Cir. 2009) quoting Racusin v. Am.

Wagering, Inc. (In re Am. Wagering, Inc.) 493, F3d 1067, 1071 (9th Cir. 2007)).


        63.     As with the claimant in the bankruptcy case of American Housing Foundation filed in


                                                         39
       Case 15-31770 Document 50 Filed in TXSB on 01/04/19 Page 40 of 42



the United States Bankruptcy Court for the Northern District of Texas, the claims of the Ellisor

Claimants are based on various state law causes of action related to their investments. With respect

to their “unliquidated claims” – ie, those for negligence, breach of fiduciary duties, and fraud – the

Ellisor claimants clearly seek damages for their alleged injuries. In re Matter of American Housing

Foundation at 154 (quoting Baroda Hill Invs., Ltd. v. Telegroup Inc. (In re Telegroup, Inc.), 281

F.3d 133, 142 (3d Cir. 2002) (“Congress enacted § 502(b) to prevent disappointed shareholders from

recovering their investment loss by using fraud and other securities claims to bootstrap their way to

parity with general unsecured creditors in a bankruptcy proceeding.”) As noted by the 5th Circuit,

“the circuit courts agree that a claim arising from the purchase or sale of a security can include a

claim predicated on post-issuance conduct” – ie, conduct after the issuance of the security – “such as

breach of contract.” In re Matter of American Housing Foundation at 17 (quoting In re SeaQuest

Diving, LP at 154 (citing Am. Broad. Sys., Inc. v. Nugent (In re Betacom of Phoenix, Inc.), 240 F.3d

823, 831-32 (oth Cir. 2001), In re Telegroup, Inc., 281 F.3d at 141-42, Allen v. Geneva Steel Co. (In

re Geneva Steel Co.), 281 F.3d 1173, 1180-81 (10th Cir. 2002), and Rombro v. Dufrayne (In re Med

Diversified, Inc.I, 461 F.3d 251, 256 (2d Cir. 2006)).


        64.     Finally, there is no doubt that the limited partnership interests the Ellisor Claimants

purchased constitute “securities” within the meaning of Section 510(b). The Bankruptcy Code

expressly defines the term “security” to “include[] . . . [an] interest of a limited partner in a limited

partnership.” 11 U.S.C. § 101(49)(A)(xiii). In the Matter of American Housing Foundation at 155

For a claim to “arise from” the purchase or sale of a security, there must be some nexus or causal

relationship between the claim and the sale.” In re Seaquest Diving LP, 579 F3d at 410. In their


                                                       40
       Case 15-31770 Document 50 Filed in TXSB on 01/04/19 Page 41 of 42



proofs of claims filed in the Debtors and Related Debtors bankruptcy proceedings, the Ellisor

Claimants assert that their unliquidated claims stem directly from their limited partnership

investments (except for those few Ellisor Claimants who otherwise made loans). Clearly, there is at

least “some nexus or causal relationship” between the Ellisor Claimants’ claims and the purchase of

their limited partnership interests; and, therefore, they are subject to mandatory subordination

pursuant to 11 U.S.C. § 510(b).

                                                X.

                                        CONCLUSION

        65.       The party moving for summary judgment has the burden of demonstrating that the

Rule 56 (c) test of Ano genuine issue as to any material fact” is satisfied and that they are entitled to

judgment as a matter of law. The Trustee is entitled to judgment as a matter of law in this contested

matter because the uncontradicted summary judgment evidence establishes that there are no disputed

material facts.

        WHEREFORE, the Trustee prays that after considering the evidence presented herein, the

Court grant the Trustee=s Motion for Summary Judgment, and enter a judgment in favor of the

Trustee, and that the Court grant the Trustee such other and further relief to which he may show

himself to be justly entitled.



                                                        Respectfully submitted,


                                                        /s/ Theresa Mobley
                                                        ________________________
                                                        THERESA MOBLEY
                                                        State Bar No. 14238600

                                                       41
       Case 15-31770 Document 50 Filed in TXSB on 01/04/19 Page 42 of 42




OF COUNSEL:

CAGE, HILL & NIEHAUS, L.L.P.
5851 San Felipe, Suite 950
Houston, Texas 77057
Telephone: (713) 789-0500
Telecopier: (713) 974-0344
ATTORNEYS FOR LOWELL T.
CAGE, TRUSTEE

                                     CERTIFICATE OF SERVICE

        I hereby certify that on the 4th day of January, 2019, a true and correct copy of the Trustee’s
Motion for Summary Judgment was sent by the Court’s ECF and by electronic mail to counsel for
the Ellisor Claimants, Charles Schmidt, 7880 San Felipe, Suite 250, Houston, Texas 77057.

                                                       /s/ Theresa Mobley
                                                       __________________________
                                                       THERESA MOBLEY




                                                      42
